Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Del Rosario on 29 February 2021.
The application has been amended as follows: Claims 5 and 10 have been cancelled, and re-written in dependent form as new Claims 14 and 15. Dependent Claim 6 is amended to reflect this change, now depending from Claim 14. Dependent Claims 11 and 12 are also amended to reflect this change, now both depending from Claim 15. The full claim set is re-written below.

(Previously presented) A fuel cell stack array comprising: 
a first fuel cell stack including: 
a first single cell stack structure, wherein the first single cell stack structure has a first topmost connector layer; 
a first upper frame structure disposed on a top of the first topmost connector layer and having a first through-hole defined therein; and 
a first lower frame structure disposed on a bottom of the first single cell stack structure;
a second fuel cell stack including: 

a second upper frame structure disposed on a top of the second topmost connector layer and having a second through-hole defined therein; and 
a second lower frame structure disposed on a bottom of the second single cell stack structure, wherein the second fuel cell stack is adjacent to the first fuel cell stack; and 
a first current collector including: 
a first contact inserted into the first through-hole and electrically connected to the first topmost connector layer; 
a second contact inserted into the second through-hole and electrically connected to the second topmost connector layer; and 
a connection portion disposed on tops of the first and second upper frame structures for electrically connecting the first and second contacts, 
wherein the first current collector electrically connects the first and second topmost connector layers, and
wherein, through the first through-hole, at least 50% of a top surface of the first topmost connector layer is exposed and surface-contacts the first contact of the first current collector.

(Original): The fuel cell stack array of claim 1, wherein the first contact includes: 
a first bottom portion disposed on the first topmost connector layer and in the first through-hole; and 

wherein the second contact includes: 
a second bottom portion disposed on the second topmost connector layer and in the second through-hole; and 
a second sidewall portion vertically extending from an edge of the second bottom portion and along a sidewall of the second upper frame structure defined by the second through-hole, wherein the second sidewall portion is connected to the connection portion.

(Previously presented): The fuel cell stack array of claim 2, wherein a first conductive paste, conductive mesh structure, or conductive elastic plate is disposed between the first bottom portion and the first topmost connector layer, and 
wherein a second conductive paste, conductive mesh structure, or conductive elastic plate is disposed between the second bottom portion and the second topmost connector layer.

(Original): The fuel cell stack array of claim 1, further including: 
a first pressing jig for pressing the first contact against the first topmost connector layer; and 
a second pressing jig for pressing the second contact against the second topmost connector layer.

(Cancelled)
(Currently amended): The fuel cell stack array of claim [[5]]14, further including: a first fastener for fastening the first pressing jig to the first upper frame structure; and a second fastener for fastening the second pressing jig to the second upper frame structure.

(Previously presented): The fuel cell stack array of claim 6, wherein the first fastener includes a plurality of first fastening screws passing through the first pressing jig so as to be inserted into the first upper frame structure, and 
wherein the second fastener includes a plurality of second fastening screws passing through the second pressing jig so as to be inserted into the second upper frame structure.

(Original): The fuel cell stack array of claim 1, wherein the first topmost connector layer is electrically connected to a fuel electrode of the first single cell stack structure, and the second topmost connector layer is electrically connected to a fuel electrode of the second single cell stack structure, such that the first current collector connects the first single cell stack structure and the second single cell stack structure in an electrical parallel manner.

(Original): The fuel cell stack array of claim 1, wherein the first topmost connector layer is electrically connected to a fuel electrode of the first single cell stack structure, and the second topmost connector layer is electrically connected to an air electrode of the second single cell stack structure, such that the first current collector connects the first single cell stack structure and the second single cell stack structure in an electrical serial manner.

(Cancelled)
(Currently amended): The fuel cell stack array of claim [[10]]15, wherein the second current collector includes: 
a connecting electrode portion disposed on bottom faces of the first and second lower frame structures; 
a first protruding electrode portion protruding from a top face of the connecting electrode portion so as to be inserted into the third through-hole and to be electrically connected to the first lowest connector layer; and 
a second protruding electrode portion protruding from a top face of the connecting electrode portion so as to be inserted into the fourth through-hole and to be electrically connected to the second lowest connector layer, wherein the second protruding electrode portion is spaced from the first protruding electrode portion.

(Currently amended): The fuel cell stack array of claim [[10]]15, further including a base support disposed on a bottom face of the second current collector for supporting the first and second fuel cell stacks.

(Previously presented):	The fuel cell stack array of claim 12, wherein a flow channel is defined in the base support, 7andAppln. No.: 16/097,931
wherein the flow channel communicates with an external fuel supply or an external air supply for supplying fuel or air to the first fuel cell stack and the second fuel cell stack.

(New):	The fuel cell stack array of claim 4, 
wherein the first pressing jig includes: 

a first protruding portion protruding from a bottom face of the first plate portion and inserted into the first through-hole to press the first contact against the first topmost connector layer, and
wherein the second pressing jig includes: 
a second plate portion disposed outside the second through-hole for pressing the connection portion of the first current collector against the second upper frame structure; and 
a second protruding portion protruding from a bottom face of the second plate portion and inserted into the second through-hole to press the second contact against the second topmost connector layer.

(New):	The fuel cell stack array of claim 1, wherein the first single cell stack structure has a first lowest connector layer, and a third through-hole is defined in the first lower frame structure,
wherein the second single cell stack structure has a second lowest connector layer, and a fourth through-hole is defined in the second lower frame structure, and
wherein the fuel cell stack array further comprises a second current collector inserted into the third and fourth through-holes to electrically connect the first and second lowest connector layers to each other.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Belanger (US 2005/0186462 A1) and Lewinski (US 2008/0138684 A1), of record, and Zhan (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
In view of applicant’s amendments to Claim 1, the objection of record to Claim 1 is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723